                       Case 2:21-mj-01064-CW Document 1 Filed 06/09/21 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS, DEL RIO DIVISION

United States of America                                    §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: DR:21-M -01064(1)
                                                            §
(1) Jose Cornelio Vides                                     §



                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about June 07, 2021 in Zavala county, in the WESTERN DISTRICT OF

TEXAS defendant(s) did, conspire with other unnamed co-conspirators, to transport, or move or attempt to

transport or move, certain persons knowing or in reckless disregard of the fact that that such persons were

aliens illegally present in the United States, a felony,

in violation of Title             8            United States Code, Section(s)     1324(a)(1)(A)(v)(I)

.

                I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts: "On June 7, 2021, the defendant, Jose Cornelio Vides, a United States citizen, was arrested

near La Pryor, Texas, within the Western District of Texas, for conspiring to transport five undocumented

individuals in furtherance into the United States. Zavala County Constable initiated a vehicle stop for

speeding, when he noticed several passengers in the back who were covered in mud. The defendant in stated

there was another

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Quezada, Emanuel
                                                                           Border Patrol Agent

06/09/2021                                                            at   DEL RIO, Texas
File Date                                                                  City and State



COLLIS WHITE                                                               ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
             Case 2:21-mj-01064-CW Document 1 Filed 06/09/21 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT

                                WESTERN DISTRICT OF TEXAS
      UNITED STATES OF AMERICA

                       vs.                             Case Number: DR:21-M -01064(1)

            (1) Jose Cornelio Vides

Continuation of Statement of Facts:

subject in the trunk. Border Patrol assistance was requested and after conducting an immigration inspection
determined the six passengers to be illegally present in the United States. In a Sworn Statement post Miranda, the
defendant self-admitted to conspiring with another individual to transport the undocumented subjects to San
Antonio, Texas for $1000 per person."




______________________________
Signature of Judicial Officer                                   Signature of Complainant
